August 13, 1932. The opinion of the Court was delivered by
The appellants, W.T. McCloud and O.H. Mahaffey, were tried on April 20, 1932, in the Court of General Sessions for York County, charged with the murder of Thurman, or Furman (both names appeared in the record) Oakes. The trial resulted in a verdict of guilty of manslaughter as to both appellants, and they were sentenced to three years' imprisonment.
At the close of the testimony for the State, the appellants moved the Court for the direction of a verdict of not guilty, which motion was refused. The motion was renewed at the close of all of the testimony, and again refused. Upon the rendition of the verdict, a motion was made for a new trial, and this motion was likewise refused. All three of said motions were based primarily upon the grounds that the testimony was not sufficient to warrant the conviction of either *Page 475 
one, or both, of the appellants. The appeal to this Court is based upon the same grounds, and therefore requires a careful study of all of the testimony submitted both for and against the appellants.
In justice to the appellants, we have most carefully considered the entire record before us. We do not deem it necessary to give a history of this case or to go into a detailed discussion of the evidence adduced at the trial. We are firmly of the opinion that the trial Judge was free from error in submitting the case against the appellants to a jury, as there was sufficient testimony for the jury's consideration and the verdict as rendered.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.